Upon proper complaint and information charging appellant with unlawfully practicing medicine without having and recording his license therefor, etc., appellant was convicted and his punishment fixed at a fine of $50 and one day in jail.
The Assistant Attorney-General moves to strike out what purports to be a statement of facts in this case, because not filed in the court below until more than twenty days after the adjournment of court. Under the many and uniform decisions of this court and the statute, the motion is sustained and said statement struck out. Durham v. State, 69 Tex.Crim. Rep., 155 S.W. Rep., 222, and cases cited. In the absence of a statement of facts, no question is raised that we can consider.
The judgment is, therefore, affirmed.
Affirmed.
[Rehearing denied December 10, 1913. — Reporter.] *Page 45